J. This
is an action against the defendants for not keeping a portion of their road in good and sufficient repair, and especially, not having a suitable railing, to prevent injury to travellers ; by means of which neglect, the plaintiff, as he says, got out of the path, and wandered a short dis- tance, until he fell down a precipice, into a river. The case turned entirely upon the question, who was the faulty party. The defendants claim, that the plaintiff, by reason of intoxi- cation, was himself the sole cause of the injury. The condi- tion of the road, the need of a railing, the sufficiency of what was there, and whether the neglect of the defendants or the intoxication of the plaintiff, was the cause of the injury suf- fered, were all matters of fact, properly submitted to the jury, under correct instructions from the court, so far as we can apprehend. In
In considering the necessity of a railing, the jury might consider, whether there was need of any, under the circum- stances ; whether there was, or was not, one substantially by nature, as trees or rocks, or one artificially, as buildings, timber, lumber or the like. If the jury have found, that that *139there was enough on the side of the road to secure people who exercise ordinary care and diligence ; or that the injury complained of is attributable to the misconduct of the plaintiff; this is enough to disprove the plaintiff’s declaration, and to show that he ought not to recover. The motion shows that the case was of a character entirely to exculpate the defendants.
We do not advise a new trial.
In this opinion the other Judges concurred.
New trial not to be granted.